Citation Nr: 1625592	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  03-32 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis (right knee disability).


REPRESENTATION 

 Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from January 1986 to January 1990, and from August 1990 to August 1993, with subsequent service in the Air National Guard. 

This matter originally came before the Board of Veterans' Appeals  (Board) on appeal from a March 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran appealed, and in October 2007, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for additional development.  

In an August 2008 decision, the Board denied service connection for a left knee disability, and denied increased evaluations for chondromalacia and arthritis of the right knee and for a left Achilles tendon repair. 

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the August 2008 decision. 
 
In a November 2009 decision, the Board again denied service connection for a left knee disability, and denied increased evaluations for right knee chondromalacia and arthritis, on both a schedular and extraschedular basis. 

The Veteran appealed that decision to the Court.  In an August 2011 memorandum decision, the Court reversed and remanded the November 2009 Board decision.

In January 2012, the Board remanded the claims for additional development.  In August 2014, the Board denied the claims.

The appellant appealed to the Court.  In July 2015, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2014 decision.  That same month, the Court issued an Order vacating the August 2014 Board decision.  

In July 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at Central Office.  A transcript of the hearing is of record. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board apologies for the many delays in the adjudication of this case. 


FINDINGS OF FACT

1.  The Veteran's left knee disability has been aggravated by his service-connected right knee disability. 

2.  Pursuant to the January 2012 Board Remand and the provisions of 38 C.F.R. § 3.321(b)(1), in June 2012, the VA Director of Compensation and Pension Service denied an extraschedular rating for the Veteran's service-connected chondromalacia of the right knee, with instability and arthritis.
 
3.  The evidence of record reflects that the Veteran's service-connected chondromalacia of the right knee, with instability and arthritis, does not result in an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability on a secondary basis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.310 (2005 & 2015).

2.  The criteria for an increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran argues that he has a left knee disability as a result of his service, or, in the alternative, as a result of his service-connected right knee disability.  During his hearing, held in July 2007, he testified that he had symptoms that included pain, and weakness, in form of "giving way" five to seven times per month, and that he had to wear a medium support brace.  He denied a history of right knee surgery.  He testified that he had changed "at least six or seven, maybe eight jobs, you know from going back and forth to different appointments and getting treatment" due to both his left ankle and right knee symptoms.  He testified that he was employed doing security work for a Federal government agency, and that at times he had to walk a lot.  

The Veteran's service treatment records do not show that the Veteran received any treatment for left knee symptoms.  In the August 2011 memorandum decision, the Court found that the Board's November 2009 analysis of direct service connection was adequate.  Accordingly, the Board will not discuss the theory of direct service connection or the related issue of continuity of symptomatology in this opinion.  The Board will only discuss the issue of secondary service connection, specifically the theory of aggravation.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2005).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disorder, will be service connected.  Allen v. Brown, 7 Vet. App. 439   (1995).  In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322 (2015). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Veterans Claims Court's decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of benefits for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b)  was moved to sub-section (c).  Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b)). 

The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the new version contains a substantive change in the regulation.  This substantive change appears to show that the new law is more restrictive than the old.  As the appellant's claim was pending when the new provisions were promulgated, the Board will consider this issue under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Service connection is currently in effect for two right knee disabilities (chondromalacia of the right knee, with instability, and right knee arthritis), as well as left Achilles tendon repair.

The post-service non-military medical evidence consists of VA and non-VA reports.  A June 1996 VA examination report shows that the Veteran reported that his left knee had become "somewhat of a problem, although not as severe as the right." 

Several VA reports, dated beginning in 2001, show that the Veteran was advised to lose weight and to exercise. 

Beginning in 2002, the Veteran is shown to have complained of bilateral knee pain of 1 to 2 years and that it hurt to climb stairs.  In August 2002, he was diagnosed with probable patellofemoral syndrome. In a November 2002 QTC examination report, he was diagnosed with bilateral degenerative osteoarthritis.  Associated X-rays revealed osteoarthritis in both knees.  In June 2003, he received extensive  treatment for a left knee injury, and an MRI report showed a complete tear of the patellar tendon due to an accident.  In 2004, the Veteran underwent an arthroscopy of the left knee with chondroplasty, debridement, exploration, and delayed repair of a ruptured infrapatellar tendon. 

A February 2008 VA examination report contains a diagnosis of high-riding patella of the left knee secondary to old patella tendon rupture with degenerative arthritis medial compartment.  

As of February 2008, the claims file includes several etiological opinions against the claim.  Briefly stated, the administrative and medical history of this claim is extensive.  It shows that in Board decisions, Joint Motions, and Court decisions, it was determined that negative etiological opinions, dated in February 2008, March 2012, March 2013, and a May 2014 outside medical opinion (OMO) from C.C., M.D., were either incomplete or inadequate.  

In October 2015, the Board requested a supplemental opinion from the May 2014 independent medical expert ("Dr. C").

In January 2016, a supplemental opinion was obtained from Dr. C.  He stated that there was no evidence that the Veteran's service-connected right knee disability "in any way worsened his left knee conditions or caused the patellar tendon rupture that occurred during a 'sports event.'"  He concluded that it is less likely than not that his right knee disability aggravated his left knee condition.  

The Board finds that service connection for a left knee disability, on a secondary basis under 38 C.F.R. § 3.310, is warranted.  All of the opinions dated prior to January 2016 contain various defects, and therefore warrant questionable probative value.  With regard to the January 2106 supplemental opinion from Dr. C, this opinions addresses aggravation of the Veteran's left patellar tendon rupture, but it does not specifically address the possibility of aggravation of the Veteran's left knee arthritis, which has been shown in imaging studies since at least 2002. 
Therefore, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, service connection for a left knee disability, on a secondary basis due to aggravation, is warranted.  Accordingly, service connection for a left knee disability is granted.

As the Board has fully granted the Veteran's claim for service connection, the Board finds that a detailed discussion of the VCAA is superfluous.  Any potential failure of VA in fulfilling its duties to notify and assist the Veteran is essentially harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004)

II.  Extraschedular Consideration

The Veteran asserts that he is entitled to an extraschedular evaluation for his service-connected right knee disabilities.  Service connection is in effect for chondromalacia of the right knee, with instability and arthritis each rated as 10 percent disabling.  

The combined rating for the Veteran's right knee disabilities is 20 percent.   

In November 2009 the Board denied the Veteran's claims for increased evaluations for right knee instability and right knee arthritis on both a schedular and extraschedular basis.  

In an August 2011 memorandum decision, the Court determined that the Board failed to explain how the rating schedule contemplated the Veteran's employment difficulties and did not amount to "marked interference with employment" and therefore the Board's statement of reasons and bases were inadequate.

In January 2012 the Board remanded the issue of extraschedular consideration.  The Board asked the 2008 VA examiner to provide an opinion regarding whether the Veteran's right knee disorder causes "marked interference with employment" and if the 2008 VA examiner was unavailable the RO was to schedule the Veteran for a new VA examination in which the examiner would address the question asked.  

The Board also directed the RO to refer the Veteran's claim for an increased evaluation to the Director of Compensation Services for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

In August 2014, the Board denied this claim.  A review of the July 2015 Joint Motion shows that it was agreed that the Board had failed to adequately provide the basis for its determination that the Veteran was not an accurate historian.  In this decision, the Board has addressed the concerns in the Joint Motion; the Board's analysis otherwise remains applicable, and it is largely repeated herein.  

In exceptional cases where schedular evaluations are found to be inadequate, the RO may refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  "The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Extraschedular ratings are only available for an "exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedule standards."  Floyd, 9 Vet. App. at 96 (emphasis added).

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd, 9 Vet. App. at 96; see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).

In Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), the Federal Circuit held that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the evidence is insufficient to show that there are any additional symptoms from a service-connected disability that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions

To the extent that the Board has granted service connection for a left knee disability in this decision, the Board first notes that this is not a basis for a remand of the extraschedular issue.  In this regard, Section 3.321(b)(1) does not require the Board to consider whether a veteran is entitled to referral for extraschedular consideration of his service-connected disabilities on a collective basis; rather, extraschedular evaluation is to be awarded solely on a disability-by-disability basis, rather than on the combined effects of those service-connected disabilities.  Johnson v. Shinseki, 26 Vet. App. 237, 241-45 (2013).  

With regard to the medical and work-related evidence, overall, there are a number of leave requests of record which show that the Veteran requested leave due to left ankle, left knee, right knee, and gastrointestinal symptoms.  The medical evidence shows that it has been recommended that he elevate his right knee when possible.  In October 2011, he resigned from a private business, asserting that he could not physically perform his duties.  The evidence shows that he subsequently obtained employment with a Federal government agency.  In June 2014, the Veteran filed a workers' compensation claim, asserting that he injured himself in May 2014, after his right knee gave out while descending some stairs.  It appears that he rented a wheelchair for about one week and indicated that it was required for knee pain.  

A July 2006 QTC examination report shows that the Veteran claimed to have had 10 incidents of incapacitation due to his right knee, lasting a total of 20 days.  On examination, gait was within normal limits.  The right knee had extension to 0 degrees, and flexion to 130 degrees.  There was additional limitation of function following repetitive use, due to pain, fatigue, lack of endurance.  All ligaments, and a medial and lateral meniscus test, were within normal limits.  An X-ray was noted to show minimal narrowing of the joint space, with minimal meniscal calcification and a small amount of effusion.  The diagnosis was degenerative joint disease of the right knee, with a notation of mild instability.  The effect of the condition on the Veteran's daily activity was "none."  

A February 2008 VA examination report shows that the Veteran's right knee had flexion to 0 degrees, and flexion to 95 degrees, with pain at 90 degrees.  X-rays were noted to have been normal in December 20054, and show bilateral joint space narrowing in February 2008.  The relevant diagnosis was genu recurvatum of right knee with some patellofemoral chondromalacia with mild degenerative arthritis at the medial compartment.  The examiner stated that the Veteran's right knee disability would cause a loss of flexion that would affect squatting, kneeling, climbing, and prolonged sitting such as in a long plane ride. 

In March 2012, the Veteran was afforded a VA examination.  The examination report shows that the Veteran's right knee had extension to 0 degrees, and flexion to 135 degrees, with no objective evidence of pain on motion.  Strength was 5/5 on flexion and extension.  There was no right knee instability.  The relevant diagnosis was degenerative joint disease of the knees.  There was no additional limitation of motion, or functional loss, of the right knee following repetitive-use testing.  The Veteran reported that he worked as a security inspector and that he had to do a lot of walking, driving, and travelling by air.  He asserted that he had taken time off from work 5 to 6 times in the last 18 months, 2 to 3 days on each occasion.  He stated that he cannot lift heavy objects.  The examiner provided an opinion regarding the effect of the Veteran's right knee disability on his employment:

The Veteran has DJD of his right knee.  A December 2005 MRI of right knee was negative.  His right knee range of motion and muscle strength was WNL (within normal limits).  He had no swelling or tenderness of the knee.  He works as a security officer and states that he has to do lot of walking, driving and air travel and his knee condition interferes with his job.  Review of VA record also indicates that he missed his 12/5/06 and 4/6/09 ortho appointments at the Washington VAMC.  In my opinion his right knee condition most likely does not cause marked interference with his employment. (emphasis added)

After obtaining the March 2012 VA examination, the RO referred the matter of extraschedular consideration to the Director of Compensation Service (C&P Director).  

In a decision, dated in June 2012, the C&P Director determined that an extraschedular rating was not warranted in this case, because the totality of the evidence does not support the contention that the Veteran's service-connected right knee disability "is so exceptional or unusual, as to render the use of the regular rating schedule standards impractical."  

The Director summarized the Veteran's medical evidence, and noted, inter alia, that current records showed that he had a good range of motion, with no instability, that an examiner had concluded that his right knee would not cause any significant limitations in employment, and that there was no relevant history of surgery, or hospitalization for an extended period of time.  

The evaluation of this issue is always multifaceted.  The undersigned has undergone a detailed review of not just the medical evidence, but the court litigation and the Veteran's statements.  A review of the evidence, including the private medical records submitted by the Veteran, tends to show that the Veteran's right knee disabilities result in reduced range of motion, pain, and flare-ups which have caused the Veteran to miss work on some occasions.  The evidence, including the private medical records, does not suggest that a higher schedular rating is warranted for either right knee instability or right knee arthritis.  

The Veteran should understand that missing work due to his service-connected disability does not automatically warrant the grant of an extraschedular rating.   The Veteran has a combined rating of 20 percent for his right knee disabilities (very generally indicating a 20 percent reduction in his ability to work, a very significant disability that will cause the Veteran problems).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  If the Veteran had no problems with his knee, the current 20% finding would be in error.  It is important for the Veteran to understand that without taking into consideration his statements, the current findings, to a great degree, could not be justified based on the medical evidence standing alone. 

The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).

The fact that the Veteran has trouble with his knee is not in dispute, the only question is how much trouble he has with the knee.  However, the objective findings, which have been largely consistent throughout the rating period on appeal, are found to outweigh his subjective reports.  In this regard, the claims file includes several documents, dated beginning in 1995, which show that the Veteran has repeatedly resigned from employment.  He has asserted, in each case, that it was due to ankle and/or right knee symptoms which prevented him from performing his work duties.  See e.g., U.S. Office of Personnel Management "notification of personnel actions," dated in May 1995 (noting that the reason for resignation was that the Veteran had "accepted another job," and on which the Veteran handwrote a note stating that he could not work due to left ankle and right knee pain), and January 1998 (U.S. Soldiers' & Airmen's Home) (USSAH) (noting "no reason provided" for resignation, and on which the Veteran handwrote a note that he could not work due to left ankle symptoms).  

However, the probative value of the Veteran's testimony has been diminished by that fact that there is no competent evidence of record to support the assertion that he was unable to maintain gainful employment due to his service-connected disabilities.  

In this regard, a decision of the Office of Unemployment Compensation (OUC), Washington, D.C., dated in April 1998, shows that the Veteran resigned a position as a health technician at the USSAH in about January 1998.  On appeal, the OUC stated that a claimant who voluntarily leaves his or her last work without good cause connected with the work shall be disqualified from receiving unemployment compensation benefits.  The OUC noted that the Veteran had not made an appearance in association with the appeal, and held  that the USSAH presented sufficient evidence to support a finding that the claim voluntarily left his last work, and that the Veteran was disqualified from receiving benefits.  See also VA progress note, dated in August 2003 VA progress (in which the examiner noted that the Veteran gave a "long, rambling story that does not quite hold together").  

This evidence warrants the conclusion that the Veteran's oral and written testimony should be afforded reduced probative value.  Caluza; Jandreau; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence concerning an appellant's symptoms is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible).

The objective medical findings are based on specific testing done by qualified examiners.  The Board acknowledges that appellants are generally competent to testify as to symptoms associated with their disability which are non-medical in nature, however, they are not competent to testify as to the severity of the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  The Board has determined that the best evidence in this case is the medical evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Based on the above analysis, the Board concludes that the preponderance of evidence of record is against a finding that the Veteran's right knee disabilities warrant an extraschedular rating.  Hence, his appeal as to this issue must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

III.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter, dated in January 2008, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.  

Any notice error did not affect the essential fairness of the adjudication as VA has obtained all relevant evidence, as the Veteran's representative has submitted argument going to specifics of the law and the rating criteria, and the Veteran has demonstrated that he is aware of what is needed to substantiate his claim.  Specifically, a review of the Veteran's and his representative's submissions, received as of 2004, indicates an understanding of the issue and shows that he knows that has the right to submit additional evidence, and of the availability of additional process.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In addition, the claim was readjudicated as recently as August 2013.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as his VA and non-VA medical records.  The Veteran has been afforded several examinations.

In July 2007, the Veteran was provided an opportunity to set forth his contentions during a personal hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the July 2007 hearing, the undersigned identified the issue on appeal.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Nevertheless, a great deal of medical evidence was subsequently associated with the claims file.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a left knee disability is granted on a secondary basis.  

An increased rating for service-connected chondromalacia of the right knee, with instability and arthritis, on an extraschedular basis, is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


